Citation Nr: 0532218	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for idulatory pulmonary 
fibrosis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO in St. Louis, 
Missouri, which denied service connection for idulatory 
pulmonary fibrosis.

In March 2005, a hearing before the undersigned Veterans Law 
Judge was held at the St. Louis, Missouri RO.  A transcript 
of this hearing is of record.

The Board also notes that during the course of this appeal, 
the veteran has raised an issue relating to entitlement to 
service connection for non-service-connected pension 
benefits.  As this issue is not currently in appellate status 
it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that in February 2004 the RO 
received additional evidence pertinent to the veteran's 
claims.  The evidence consisted of an Internet article 
entitled, Understanding Pulmonary Fibrosis, http://www.get 
healthyagain.com/ pulmonaryfibrosis.html.  This evidence has 
not yet been reviewed by the RO in conjunction with the 
veteran's claim and the veteran did not submit a waiver of 
initial review by the RO (although the Board has solicited 
such a waiver).  This case must be remanded to the RO for 
readjudication, with consideration of all additional evidence 
received since the February 2004 statement of the case, and 
if the came remains denied, issuance of a supplemental 
statement of the case.  38 C.F.R. §§ 19.9(a)(1), 19.31(b)(1) 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the veteran testified that he sought treatment 
at the Columbia VA Medical Center (VAMC) as recent as three 
weeks prior to his March 2005 personal hearing.  Though the 
claims file contains VA medical records, the most recent 
record of treatment is dated in October 2003.  VA has an 
obligation to obtain the treatment records for the period 
since October 2003.  38 U.S.C.A. § 5103A(c)(2) (West 2002).

In a September 2003 VA outpatient treatment record, the 
veteran indicated a desire to seek Social Security Disability 
(SSD) benefits.  The RO should ask the veteran whether or not 
he is currently in receipt of SSD benefits.  If the veteran 
responds in the affirmative, the RO should obtain all records 
underlying the Social Security Administration decision.  The 
United States Court of Appeals for Veterans Claims (Court) 
has imposed a virtually absolute duty to obtain Social 
Security records.  Woods v. Gober, 14 Vet. App. 214, 222 
(2000); Baker v. West, 11 Vet. App. 163, 169 (1998).  

In view of the foregoing, this case is remanded for the 
following:

1.  Obtain records of the veteran's 
treatment for a pulmonary disability 
from the Columbia VAMC for the period 
from October 2003 to the present.

2.  Contact the veteran and ask him if 
he is currently in receipt of, or has 
applied for, SSD benefits.  If he 
responds in the affirmative, obtain 
from the Social Security Administration 
the records pertinent to the veteran's 
claim, as well as the medical records 
relied upon concerning that claim.

3.  After ensuring that all the above 
development has been completed, re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement 
of the case, before returning the case 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
 
 
 
 

